Prospectus May 29, 2007 Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A5(Issuing Entity) $941,208,842 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning June 25, 2007. Class IA-3 will benefit from a yield maintenance agreement with Bear Stearns Financial Products Inc. The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by an Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriters will be approximately $936,580,296, plus accrued interest from May 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 48 and “Series risk factors” beginning on page 11 before you purchase any certificates. RBS Greenwich Capital (Underwriters) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. 1 How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 11 The mortgage loans 12 Allocations and distributions 12 Weighted average lives and yields to maturity 27 Static pool information 37 Non-affiliated originators 37 Possible special servicer 38 Additional ERISA considerations 38 Legal investment 38 Federal income tax consequences 39 Legal proceedings 40 Plan of distribution 40 Legal opinions 41 Additional SEC filings 41 Appendix—Detailed description of the mortgage loans 42 CORE PROSPECTUS 47 Summary 47 General risk factors 48 Series structure 51 Subordination 57 Allocations 59 Distributions 63 Adjustments to class balances 68 Realized losses 69 Loss recoveries 70 Voting rights 70 Composite and component classes 71 Multiple pool series 71 Cross-collateralization 71 Clean-up call 78 Sensitivity of certificates to prepayments 78 Yield to maturity 80 CitiMortgage’s securitization programs 82 Static pool information 83 The mortgage loans 83 Insurance and other credit support 87 Mortgage documents 89 The Depositor and other affiliates of CitiMortgage 89 Mortgage loan underwriting 90 Servicing 93 The Trust 99 Book-entry and physical certificates 102 European purchasers 104 ERISA considerations 106 Legal investment considerations 107 Taxation of certificate holders 109 Taxation of the Trust 117 Legal aspects of mortgage loans 118 Use of proceeds 128 Additional information 128 INDEX 129 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/Moody’s/S&P Subordinated to IA-1 $154,903,019 6% Group I, super senior AAA/Aaa/ – N/A IA-2 17,150,333 6% Group I, NAS, super senior AAA/Aaa/ – N/A IA-3 244,115,589 (1) Group I, LIBOR, yield protected, TAC, accrual directed, super senior AAA/Aaa/AAA N/A IA-4 244,115,589 (notional)(2) (1) Group I, inverse LIBOR, IO AAA/Aaa/ – N/A IA-5 2,071,981 6% Group I AAA/Aaa/ – N/A IA-6 102,906,205 6% Group I, NAS, super senior AAA/Aaa/AAA N/A IA-7 3,125,000 (notional)(3) 6% Group I, IO AAA/Aaa/ – N/A IA-8 217,461,937 6% Group I, PAC AAA/Aaa/ – N/A IA-9 3,732,204 6% Group I, PAC AAA/Aaa/ – N/A IA-10 75,000,000 5.75% Group I, PAC, super senior AAA/Aaa/ – N/A IA-11 12,170,712 6% Group I, PAC AAA/Aaa/ – N/A IA-12 4,068,594 0% Group I, PO, TAC, accrual directed AAA/Aaa/ – N/A IA-13 84,392 6% Group I, accrual, accrual directed AAA/Aaa/ – N/A IA-14 25,000 6% Group I, accrual AAA/Aaa/ – N/A IA-15 874,667 6% Group I, NAS, super senior support AAA/Aa1/AA+ N/A IA-16 36,258,402 6% Group I, NAS, super senior support AAA/Aa1/AA+ N/A IA-IO 866,689,598 (notional)(4) Variable (5) Group I, ratio-stripped IO AAA/Aaa/ – N/A IIA-1 30,445,407 5.5% Group II AAA/Aaa/ – N/A IIA-IO 31,966,328 (notional)(4) Variable (5) Group II, ratio-stripped IO AAA/Aaa/ – N/A A-PO 1,873,400 0% Composite ratio-stripped PO (6) AAA/Aaa/ – N/A B-1 23,791,000 Blended (7) Composite (6) AA/ – / – A B-2 8,090,000 Blended (7) Composite (6) A/ – / – A, B-1 B-3 6,186,000 Blended (7) Composite (6) BBB/ – / – A, B-1, B-2 3 Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $4,282,000 Blended (7) Composite (6) A, B-1, B-2, B-3 B-5 3,331,000 Blended (7) Composite (6) A, B-1, B-2, B-3, B-4 B-6 2,855,548 Blended (7) Composite (6) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A (1) The annual interest rates for the first LIBOR accrual period of May 25, 2007 through June 24, 2007, the formulas for the annual interest rates for subsequent LIBOR accrual periods, and the maximum and minimum annual interest rates for each LIBOR and inverse LIBOR class are as follows: Annual interest rate Class LIBOR accrual period beginning date For first accrual period Formula for subsequent accrual periods Maximum Minimum IA-3 25th day of month 5.82% LIBOR + 0.5%* 6.1%* 0.5% IA-4 25th day of month 0.28% 5.6% – LIBOR 5.6% 0% * Class IA-3 will benefit from a yield maintenance agreement with Bear Stearns Financial Products Inc. that may provide additional payments to those holders for distribution days for which LIBOR is greater than 5.6%. See “Allocations and distributions — Yield maintenance” below. (2) The notional balance of class IA-4 on any distribution day will equal the principal balance of class IA-3 on that distribution day. (3) The notional balance of class IA-7 on any distribution day will equal 1/24th of the principal balance of class IA-10 on that distribution day. (4) After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. (5) Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO 0.3519% Class IIA-IO 0.2974% (6) Each composite class A-PO and B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I and group II component classes. The approximate initial principal balances of these component classes are: Composite class Group I component class principal balance Group II component class principal balance A-PO $1,864,935 $8,465 B-1 22,988,769 802,231 B-2 7,817,206 272,794 B-3 5,977,408 208,592 B-4 4,137,611 144,389 B-5 3,218,679 112,321 B-6 2,759,259 96,289 (7) The “blended” interest rate for each class B composite class is based on annual interest rates of 6% on the principal balance of its group I component class and 5.5% on the principal balance of its group II component class. The initial annual blended rate is expected to be approximately 5.9831%. 4 Transaction participants Sponsor and servicer CitiMortgage, Inc., a New York corporation Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A5 (the Trust). The Trust’s CIK code for its SEC filings is 0001397812. Underwriters HSBC Securities (USA) Inc. (HSBC) for the offered senior certificates, other than the ratio-stripped PO and IO class certificates, and Greenwich Capital Markets, Inc. (Greenwich Capital) for the ratio-stripped PO and the offered subordinated class certificates. The ratio-stripped IO class certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at March 31, 2007 exceeding $221 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of March 31, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,009 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $592,314,100,000. 5 Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 94.90% 5.10% 2.50% 0.85% 0.65% Ratings The rating agencies for the senior classes are Fitch and Moody’s, and for classes IA-3, IA-6, IA-15 and IA-16 only, S&P; the rating agency for the offered subordinated classes is Fitch. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. The ratings of class IA-3 do not address the likelihood that yield maintenance payments will be received. You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning June 25, 2007. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. 6 Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates A-PO Class B certificates May 25, 2037 May 25, 2022 May 25, 2037 May 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. Prepayment model and prepayment rates assumed in structuring series 100% of a prepayment curve model (the PPC prepayment model), which assumes prepayments are made at a 8% per annum rate in the first month, increasing by 16/11% (approximately 1.4545%) per annum in each following month until the 12th month, when the rate will be 24% per annum: Months (or partial months) since mortgage loan origination Approximate per annum prepayment rate 1 8.0000% 2 9.4545% 3 10.9091% 4 12.3636% 5 13.8182% 6 15.2727% 7 16.7273% 8 18.1818% 9 19.6364% 10 21.0909% 11 22.5455% 12 and after 24.0000% 7 “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on ·for LIBOR and inverse LIBOR classes, the day preceding that distribution day, and ·for all other classes, the last business day of the calendar month preceding that distribution day. Accrual periods for LIBOR and inverse LIBOR classes LIBOR and inverse LIBOR classes accrue interest from the 25th day of each month preceding the related distribution day through the 24th day of the following month. For these classes, each accrual period will be considered to be 30 days, regardless of the actual number of days in the period. Closing date May 30, 2007 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. Greenwich Capital (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates are issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. Holders of any class of yield protected certificates benefit from a yield maintenance agreement with the yield maintenance provider. The yield maintenance agreement has special federal income tax aspects; see “Federal income tax consequences—Yield maintenance payments” in this prospectus supplement. Series overview—the mortgage loans at May 1, 2007 (the cut-off date) The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in pool I are mortgage loans that have original maturities of at least 15 but not more than 30 years. The mortgage loans in pool II have original maturities of at least 10 but not more than 15 years. 8 CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. Pool I Pool II Total Combined Number 2,961 99 3,060 Scheduled principal balance (± up to 5%) $919,586,903 $32,090,488 $951,677,391 less than $300,000 33.53% 25.87% 33.27% less than $500,000 69.97% 50.38% 69.31% greater than $1 million 1.43% 3.48% 1.50% Fixed rate one- to four-family residential, of which single-family detached dwellings 79.59% 82.36% 79.69% condominiums, condotel, townhouses, rowhouses or cooperative apartments 10.75% 12.00% 10.80% investment properties 9.14% 9.17% 9.14% determined by CMSI to be primary residence of homeowner 87.94% 84.22% 87.81% Geographic concentration California 23.60% 25.09% 23.65% Florida 6.76% 8.55% 6.82% Illinois 6.47% 4.01% 6.39% Maryland 4.03% 5.01% 4.06% Massachusetts 6.05% 4.92% 6.01% New Jersey 6.78% 3.73% 6.68% New York 9.26% 11.55% 9.34% Oregon 1.02% 6.49% 1.20% any other state No more than 5% No more than 5% No more than 5% any one zip code 0.37% 3.48% 0.36% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% 3.15% 1.28% 3.09% greater than 90% 0.14% None 0.14% greater than 95% None None None weighted average 72.65% 60.35% 72.23% Mortgage loans for which additional collateral(i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios None None None 9 Pool I Pool II Total Combined approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account N/A N/A N/A Range of interest rates on mortgage loans (before deduction of servicing fee) 5.625% to 8% 5.375% to 6.875% 5.375% to 8% Weighted average mortgage interest rate (before deduction of servicing fee) 6.569% 6.045% 6.552% Servicing fee 0.25% 0.25% N/A Range of original maturities 15 to 30 years 10 to 15 years 10 to 30 years Latest scheduled maturity May 1, 2037 May 1, 2022 May 1, 2037 Weighted average remaining term to stated maturity 358 months 176 months 351 months Weighted average original term to maturity 359 months 178 months 353 months Target rate 6% 5.5% N/A Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number 163 1 N/A scheduled principal balance $52,897,304 $124,160 N/A weighted average interest rate 6.038% 5.375% N/A weighted average remaining term to stated maturity 352 months 176 months N/A weighted average original term to maturity 354 months 180 months N/A Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate Number 2,798 98 N/A scheduled principal balance $866,689,598 $31,966,328 N/A weighted average interest rate 6.602% 6.047% N/A weighted average remaining term to stated maturity 358 months 176 months N/A weighted average original term to maturity 359 months 178 months N/A Originated from February 1, 2006 through May 1, 2007 September 1, 2006 through May 1, 2007 February 1, 2006 through May 1, 2007 Mortgage loans originated under the Alt-A: Full/Alt program 25.22% 16.57% 24.92% Stated Income/Verified Assets program 54.06% 58.47% 54.21% No Ratio (No Income/Verified Assets) program 6.27% 9.96% 6.40% Stated Income/Stated Assets program 11.38% 13.96% 11.47% No Income/No Assets program 3.07% 1.05% 3.00% Verified Income/No Assets program None None None 10 Pool I Pool II Total Combined Refinanced mortgage loans 67.75% 83.98% 68.30% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None None None In the preceding tables: ·All mortgage loans were originated or acquired by CitiMortgage. ·Percentages of mortgage loans shown above are percentages of scheduled principal balance. Interest rates and servicing fee shown above are per annum. Amounts and percentages relating to premium and discount loans are approximate. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. Alt-A mortgage loans All the mortgage loans are Alt-A loans. Alt-A loans may involve higher loan-to-value ratios, different property types or more limited borrower documentation than other mortgage loans securitized by CMSI. Alt-A loans are described in the core prospectus under “Mortgage loan underwriting—Alt-A loans.” Interest-only mortgage loans Approximately $422.2 million (principal amount) of the mortgage loans are interest-only mortgage loans, distributed among the pools as follows: Pool I 45.92% Pool II 0.00 Combined 44.37% The interest-only mortgage loans require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Yield maintenance payments: counterparty risk Under certain circumstances, the paying agent may receive yield maintenance payments from the yield maintenance provider to be distributed to the holders of yield protected certificates. See “Allocations and distributions—Yield maintenance” below. The paying agent’s ability to make these distributions will be subject to the credit risk of the yield maintenance provider. Limited senior status for ratio-stripped IO classes A ratio-stripped IO class is not entitled to all the benefits of subordination afforded to the other senior classes, nor is a ratio-stripped IO class entitled to reimbursement of the type afforded a ratio-stripped PO class. In particular, a principal loss on a premium mortgage loan in a pool will reduce interest allocations to the related ratio-stripped IO class. See “Subordination—Limited senior status for ratio-stripped IO classes” in the core prospectus. Housing price cycle There is growing evidence that home prices in many areas of the United States have declined from a recent cyclical high, with some commentators suggesting that home prices could fall substantially in the near future. Meanwhile, defaults on residential mortgage loans have been increasing. A substantial fall in housing prices could increase defaults on the mortgage loans, and would reduce the amount that could be realized on foreclosure. This effect could be larger for Alt-A pools. 11 The mortgage loans Detailed information The detailed description of the mortgage loans at the end of this supplement contains additional information on the mortgage loans expected to be included in the Trust on the closing date. The mortgage loans actually included in the Trust may differ from the description in this supplement, but the differences will not be material. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming Alt-A loans recently originated by CitiMortgage or purchased from its affiliates, except that ·loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Allocations and distributions Senior target-rate class allocations On each distribution day before the subordination depletion date, the aggregate scheduled and unscheduled principal allocated to the senior target-rate classes of a group will be allocated to the individual senior target-rate classes of that group as follows: Group I: Principal allocated to the group I senior target-rate classes from the pool I target-rate strip will be allocated concurrently as follows: ·20.09593143112022% sequentially in the following order: i. to classes IA-2 and IA-15 the amounts determined under ‘‘NAS classes’’ below; ii. sequentially to classes IA-1 and IA-5 in that order until their principal balances are reduced to zero; and iii. concurrently to classes IA-2 and IA-15 in proportion to their principal balances until their principal balances are reduced to zero. ·79.90406856887978% sequentially in the following order: i. to classes IA-6 and IA-16 the amounts determined under ‘‘NAS classes’’ below; ii. concurrently: a. 28.2686924764412% sequentially to classes IA-10 and IA-11 in that order; and b. 71.7313075235588% sequentially to classes IA-8 and IA-9 in that order until their aggregate principal balance is reduced to their aggregate planned balances for that distribution day as shown in “-PAC classes” below; iii. concurrently to classes IA-3 and IA-12 in proportion to their principal balances until their aggregate principal balance is reduced to their aggregate targeted balance for that distribution day as shown in “-TAC classes” below; iv. to class IA-13 until its principal balance is reduced to zero; v. concurrently to classes IA-3 and IA-12 in proportion to their principal balances and without regard to their aggregate targeted balance until their principal balances are reduced to zero; vi. to class IA-14 until its principal balance is reduced to zero; vii. concurrently: a. 28.2686924764412% sequentially to classes IA-10 and IA-11 in that order; and b. 71.7313075235588% sequentially to classes IA-8 and IA-9 in that order without regard to their aggregate planned balance until their principal balances are reduced to zero; and viii. concurrently to classes IA-6 and IA-16 in proportion to their principal balances 12 until their principal balances are reduced to zero. Group II: Principal allocated to the group II senior target-rate classes from the pool II target-rate strip will be allocated to class IIA-1 until its principal balance is reduced to zero. Beginning on the subordination depletion date, the priorities stated above will cease to be in effect and, except as may otherwise be provided in “Super senior and super senior support classes” below, the principal allocation for the senior target-rate classes of each group will be allocated to the senior target-rate classes of the group in proportion to their principal balances on the preceding day. On the first distribution day, the senior target-rate classes are expected to be allocated between 94.39% and 95.39% of scheduled principal payments on the target-rate strips. Accrual and accrual directed classes While an accrual class may receive principal distributions prior to the subordination depletion date, an accrual class will not receive current interest distributions prior to the earlier of its accrual termination day or the subordination depletion date. On each such prior distribution day, before interest is distributed to the accrual classes IA-13 and IA-14, first, interest that is accrued on the principal balance of the accrual class IA-13 will be redirected to the accrual directed classes IA-3 and IA-12 in proportion to their principal balances until their aggregate principal balance is reduced to their aggregate targeted balance for that distribution day, and any remaining interest on class IA-13 will be redirected to class IA-13 itself, and second, interest that is accrued on the principal balance of the accrual class IA-14 will be redirected to the accrual directed classes IA-3 and IA-12 in proportion to their principal balances until their aggregate principal balance is reduced to their aggregate targeted balance for that distribution day, and any remaining interest on class IA-14 will be redirected ·to class IA-13 until its principal balance is reduced to zero, and then ·to classes IA-3 and IA-12 in proportion to their principal balances and without regard to their aggregate targeted balance until their principal balances are reduced to zero. The accrual termination day for an accrual class will be the first distribution day after the principal balance of each of its accrual directed classes is reduced to zero. An accrual class’s principal balance will be increased by the amount of any interest distribution that is redirected to other classes as principal. Distributions to accrual classes are described in greater detail in “Distributions—Accrual and accrual directed classes” in the core prospectus. Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to 13 the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. NAS classes Classes IA-2, IA-6, IA-15 and IA-16 are non-accelerated senior, or NAS, classes. For the first 60 distribution days, the principal allocation for a NAS class will be zero. For distribution day 61 and after, the principal allocation for each NAS class will equal ·its proportionate share, based on the principal balances of the group’s target-rate classes, of scheduled principal payments on the related pool’s target-rate strip allocated to the group’s target-rate classes for that distribution day, plus ·the following percentage of its proportionate share, based on principal balances of the group‘s target-rate classes, of unscheduled principal payments on the related pool’s target-rate strip allocated to the group’s target-rate classes for that distribution day: 14 distribution day percentage 0 – 60 0% 61 – 72 30% 73 – 84 40% 85 – 96 60% 97 – 108 80% 109 and after 100% A NAS class’s weighted average life will be longer, and could be significantly longer, than if it always received its proportionate share of principal distributions. Yield maintenance Class IA-3 is a class of yield protected certificates. Bear Stearns Financial Products Inc. (the yield maintenance provider) has entered into one or more agreements (together, the yield maintenance agreement) with CMSI and the Trustee. Under the yield maintenance agreement, the yield maintenance provider will make yield maintenance payments for the benefit of the holders of the yield protected certificates. Each yield maintenance payment for a class of yield protected certificates will be a per annum percentage (the yieldmaintenance percentage) of an assumed principal balance for the class for the relevant distribution day. The yield maintenance percentage will equal the excess of LIBOR for that distribution day over the maximum LIBORshown below for the class, up to the maximum protection percentage shown for that class. Class Maximum LIBOR Maximum protection percentage IA-3 5.6% 3.4% Where the annual rate for a class of certificates is specified as LIBOR plus a percentage margin, subject to a maximum rate, the maximum LIBOR will be the excess of the maximum rate over the margin. Example: Suppose the annual interest rate formula for a class of yield protected certificates is LIBOR + 0.5%, subject to a maximum rate of 6%. Then 0.5% is the margin, and the maximum LIBOR is 5.5% (the 6% maximum rate minus the 0.5% margin). In the absence of a yield maintenance agreement, even if LIBOR is over 5.5% for a distribution day, certificate holders can not receive interest at an annual rate of more than 6%. Now suppose that for a distribution day, LIBOR is 6.3% and the actual principal balance of the class is $2 million, and that under a yield maintenance agreement for the class, the maximum protection percentage is 3% and the assumed principal balance for the distribution day is $1.6 million. Accordingly, the class will receive a yield maintenance payment equal to one-twelfth of 0.8% (the excess of 6.3% over the maximum LIBOR of 5.5%) of $1.6 million (the assumed principal balance), or approximately $1,067. What if LIBOR had been 9% rather than 6.3%? The excess of 9% over 5.5% is 3.5%, which is greater than the maximum protection percentage of 3%. Therefore, the class will receive an additional payment of only one-twelfth of 3% of $1.6 million, or $4,000. The yield maintenance payments for each class of yield protected certificates will be made to the paying agent, who will pass them through to the holders of the class of certificates in proportion to the principal balances of their certificates, but not more than will be required to pay the certificates an amount (the yield maintenance amount) for that distribution day equal to the yield maintenance percentage of the actual principal balance for the class for that distribution day. Example: Same as previously, with LIBOR 6.3%, but an assumed principal balance of $3 million, which exceeds the actual principal balance of $2 million. The yield maintenance provider will make a yield maintenance payment to the paying agent of one-twelfth of 0.8% of $3 million (the assumed principal balance), or approximately $2,000, but the class will receive only the yield maintenance amount of one-twelfth of 0.8% of $2 million (the actual principal balance), or approximately $1,333. If for any distribution day, the yield maintenance payment by the yield maintenance provider to the paying agent for a class of certificates exceeds the yield maintenance amount required to be paid to the holders of 15 that class, the excess will be deposited in a yield maintenance reserve fund for that class maintained in an account at the paying agent. If for any distribution day, the assumed principal balance is less than the aggregate outstanding principal balance of a class of yield protected certificates, the yield maintenance payment will be less than the yield maintenance amount for the distribution day, and a shortfall will result. Amounts in the yield maintenance reserve fund for the class will be used (i)to cover any such shortfall, and (ii)for a distribution day after October 2010, to pay the yield maintenance amount. Once the principal balance of a class of yield protected certificates has been reduced to zero, or the Trust has been terminated, any funds remaining in the yield maintenance reserve fund will be paid to HSBC. The assumed principal balances for each class of yield protected certificates are: Distribution Assumed principal balance day in Class IA-3 June 2007 $244,115,589.00 July 2007 240,913,966.17 August 2007 236,111,784.84 September 2007 230,699,935.01 October 2007 224,688,096.98 November 2007 218,088,349.86 December 2007 210,915,160.73 January 2008 203,185,360.75 February 2008 194,918,107.92 March 2008 186,134,836.56 April 2008 176,859,193.11 May 2008 167,116,958.70 June 2008 157,042,532.69 July 2008 147,351,423.46 August 2008 138,038,028.36 September 2008 129,096,735.95 October 2008 120,521,925.16 November 2008 112,307,964.75 December 2008 104,449,212.76 January 2009 96,940,016.18 February 2009 89,774,710.65 March 2009 82,947,620.44 April 2009 76,453,058.36 May 2009 70,285,325.99 June 2009 64,438,713.84 July 2009 58,907,501.80 August 2009 53,685,959.59 September 2009 48,768,347.36 October 2009 44,148,916.40 November 2009 39,821,909.95 December 2009 35,762,487.09 January 2010 31,839,401.95 February 2010 28,049,667.50 March 2010 24,390,355.98 April 2010 20,858,597.81 May 2010 17,451,580.47 June 2010 14,166,547.34 July 2010 11,000,796.75 August 2010 7,951,680.79 September 2010 5,016,604.34 October 2010 2,193,024.03 November 2011 0.00 The yield maintenance provider will not make yield maintenance payments for the class of yield protected certificates for any distribution day after October 2010. You should note that the yield maintenance provider will determine LIBOR under the yield maintenance agreement, and may use different procedures than under the provisions for interest payments on the certificates. Accordingly, yield maintenance payments could be higher or lower than if LIBOR was determined under the procedures used for determining interest due on the certificates. The “significance percentage” for the yield maintenance agreement, as calculated in accordance with Item 1115 of Regulation AB under the Securities Act of 1933 is less than 10%. HSBC will pay the yield maintenance provider for the yield maintenance agreement, and there will be no charge to the Trust. The yield maintenance provider may also have to assign the yield maintenance agreement or obtain a guaranty if the yield maintenance provider can not provide the Depositor with certain information required to enable the Depositor to fulfill its disclosure obligations under the federal securities laws. The yield maintenance provider The yield maintenance provider, Bear Stearns Financial Products, a Delaware corporation, is a 16 bankruptcy remote derivatives product company based in New York, New York that has been established as a wholly owned subsidiary of The Bear Stearns Companies, Inc. Bear Stearns Financial Products engages in a wide array of over-the-counter interest rate, currency, and equity derivatives, typically with counterparties who require a highly rated derivative provider. As of the date of this prospectus, Bear Stearns Financial Products has a ratings classification of “AAA” from S&P and “Aaa” from Moody’s. Bear Stearns Financial Products will provide upon request, without charge, to each person to whom this prospectus is delivered, a copy of (i)the ratings analysis from each of S&P and Moody’s evidencing those respective ratings or (ii)the most recent audited annual financial statements of Bear Stearns Financial Products. Requests for information should be directed to the DPC Manager of Bear Stearns Financial Products Inc. at (212) 272-4009 or in writing at 383 Madison Avenue, 36th Floor, New York, New York 10179. The information in the preceding paragraph has been provided by Bear Stearns Financial Products for use in this prospectus. Bear Stearns Financial Products has not been involved in the preparation of, and does not accept responsibility for, this prospectus. PAC classes Classes IA-8 through IA-11 are PAC classes. Classes IA-3 and IA-12 through IA-14 are the support classes for the PAC classes. The aggregate planned balance for the PAC classes for each distribution day is shown in the following table. The aggregate planned balances for the PAC classes were calculated assuming that ·the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and ·the mortgage loans are prepaid at any constant rate within the range 125% to 350% of the PSA prepayment model. Distribution day in Classes IA-8 through IA-11 aggregate planned balance Initial $308,364,853.00 June 2007 307,707,632.79 July 2007 306,895,538.85 August 2007 305,928,700.17 September 2007 304,807,343.99 October 2007 303,531,795.94 November 2007 302,102,480.12 December 2007 300,519,919.13 January 2008 298,784,733.86 February 2008 296,897,643.30 March 2008 294,859,464.22 April 2008 292,671,110.69 May 2008 290,333,593.54 June 2008 287,848,019.73 July 2008 285,215,591.57 August 2008 282,437,605.88 September 2008 279,515,453.02 October 2008 276,450,615.82 November 2008 273,244,668.41 December 2008 269,899,274.97 January 2009 266,416,188.37 February 2009 262,797,248.69 March 2009 259,044,381.66 April 2009 255,159,597.02 May 2009 251,144,986.78 June 2009 247,002,723.39 July 2009 242,735,057.78 August 2009 238,344,317.39 September 2009 233,832,904.07 October 2009 229,208,994.49 November 2009 224,615,693.76 December 2009 220,052,804.66 January 2010 215,520,131.20 February 2010 211,017,478.71 March 2010 206,544,653.76 April 2010 202,101,464.20 May 2010 197,687,719.12 June 2010 193,303,228.87 July 2010 188,947,805.02 August 2010 184,621,260.37 September 2010 180,323,408.95 October 2010 176,054,066.00 November 2010 171,813,047.97 17 Distribution day in Classes IA-8 through IA-11 aggregate planned balance December 2010 167,600,172.49 January 2011 163,415,258.39 February 2011 159,258,125.69 March 2011 155,128,595.57 April 2011 151,026,490.39 May 2011 146,951,633.66 June 2011 142,903,850.04 July 2011 138,882,965.35 August 2011 134,888,806.53 September 2011 130,921,201.64 October 2011 126,979,979.90 November 2011 123,064,971.62 December 2011 119,176,008.21 January 2012 115,312,922.20 February 2012 111,475,547.20 March 2012 107,663,717.92 April 2012 103,877,270.13 May 2012 100,116,040.70 June 2012 96,819,279.81 July 2012 93,546,805.48 August 2012 90,298,459.40 September 2012 87,074,084.33 October 2012 83,873,524.05 November 2012 80,696,623.35 December 2012 77,543,228.06 January 2013 74,413,185.03 February 2013 71,306,342.12 March 2013 68,222,548.17 April 2013 65,161,653.03 May 2013 62,123,507.56 June 2013 59,217,819.87 July 2013 56,333,919.43 August 2013 53,471,661.48 September 2013 50,630,902.21 October 2013 47,811,498.78 November 2013 45,034,644.59 December 2013 42,329,248.26 January 2014 39,693,765.12 February 2014 37,126,681.94 March 2014 34,626,516.31 April 2014 32,191,816.08 May 2014 29,821,158.69 June 2014 28,081,082.15 July 2014 26,390,308.25 August 2014 24,747,682.82 September 2014 23,152,076.55 October 2014 21,602,384.48 November 2014 20,097,525.48 December 2014 18,636,441.80 January 2015 17,218,098.53 February 2015 15,841,483.16 March 2015 14,505,605.13 April 2015 13,209,495.35 May 2015 11,952,205.75 June 2015 11,221,044.97 July 2015 10,512,710.88 August 2015 9,826,617.64 September 2015 9,162,193.08 October 2015 8,518,878.41 November 2015 7,896,127.90 December 2015 7,293,408.61 January 2016 6,710,200.12 February 2016 6,145,994.22 March 2016 5,600,294.66 April 2016 5,072,616.89 May 2016 4,562,487.77 June 2016 4,469,441.07 July 2016 4,378,264.94 August 2016 4,288,922.14 September 2016 4,201,376.17 October 2016 4,115,591.23 November 2016 4,031,532.26 December 2016 3,949,164.88 January 2017 3,868,455.37 February 2017 3,789,370.71 March 2017 3,711,878.52 April 2017 3,635,947.06 May 2017 3,557,946.39 June 2017 3,481,565.42 July 2017 3,406,771.21 August 2017 3,333,531.47 September 2017 3,261,814.56 October 2017 3,191,589.48 November 2017 3,122,825.84 December 2017 3,055,493.87 January 2018 2,989,564.40 February 2018 2,925,008.84 18 Distribution day in Classes IA-8 through IA-11 aggregate planned balance March 2018 2,861,799.17 April 2018 2,799,907.95 May 2018 2,739,308.28 June 2018 2,679,973.80 July 2018 2,621,878.69 August 2018 2,564,997.63 September 2018 2,509,305.83 October 2018 2,454,778.98 November 2018 2,401,393.28 December 2018 2,349,125.40 January 2019 2,297,952.47 February 2019 2,247,852.10 March 2019 2,198,802.33 April 2019 2,150,781.66 May 2019 2,103,769.01 June 2019 2,057,743.73 July 2019 2,012,685.60 August 2019 1,968,574.78 September 2019 1,925,391.85 October 2019 1,883,117.78 November 2019 1,841,733.92 December 2019 1,801,222.00 January 2020 1,761,564.11 February 2020 1,722,742.71 March 2020 1,684,740.61 April 2020 1,647,540.98 May 2020 1,611,127.31 June 2020 1,575,483.44 July 2020 1,540,593.52 August 2020 1,506,442.04 September 2020 1,473,013.79 October 2020 1,440,293.88 November 2020 1,408,267.70 December 2020 1,376,920.96 January 2021 1,346,239.64 February 2021 1,316,210.01 March 2021 1,286,818.64 April 2021 1,258,052.33 May 2021 1,229,898.18 June 2021 1,202,343.55 July 2021 1,175,376.03 August 2021 1,148,983.49 September 2021 1,123,154.04 October 2021 1,097,876.01 November 2021 1,073,138.00 December 2021 1,048,928.82 January 2022 1,025,237.52 February 2022 1,002,053.35 March 2022 979,365.80 April 2022 957,164.57 May 2022 935,439.56 June 2022 914,180.89 July 2022 893,378.87 August 2022 873,024.01 September 2022 853,107.01 October 2022 833,618.76 November 2022 814,550.35 December 2022 795,893.02 January 2023 777,638.23 February 2023 759,777.58 March 2023 742,302.85 April 2023 725,206.00 May 2023 708,479.14 June 2023 692,114.55 July 2023 676,104.65 August 2023 660,442.05 September 2023 645,119.47 October 2023 630,129.81 November 2023 615,466.10 December 2023 601,121.51 January 2024 587,089.37 February 2024 573,363.11 March 2024 559,936.33 April 2024 546,802.75 May 2024 533,956.21 June 2024 521,390.68 July 2024 509,100.26 August 2024 497,079.16 September 2024 485,321.73 October 2024 473,822.40 November 2024 462,575.75 December 2024 451,576.46 January 2025 440,819.30 February 2025 430,299.18 March 2025 420,011.08 April 2025 409,950.12 May 2025 400,111.49 19 Distribution day in Classes IA-8 through IA-11 aggregate planned balance June 2025 390,490.49 July 2025 381,082.52 August 2025 371,883.07 September 2025 362,887.73 October 2025 354,092.17 November 2025 345,492.16 December 2025 337,083.54 January 2026 328,862.26 February 2026 320,824.33 March 2026 312,965.86 April 2026 305,283.04 May 2026 297,772.12 June 2026 290,429.45 July 2026 283,251.44 August 2026 276,234.58 September 2026 269,375.43 October 2026 262,670.63 November 2026 256,116.88 December 2026 249,710.95 January 2027 243,449.68 February 2027 237,329.97 March 2027 231,348.80 April 2027 225,503.18 May 2027 219,790.22 June 2027 214,207.06 July 2027 208,750.93 August 2027 203,419.08 September 2027 198,208.84 October 2027 193,117.61 November 2027 188,142.81 December 2027 183,281.93 January 2028 178,532.52 February 2028 173,892.17 March 2028 169,358.53 April 2028 164,929.28 May 2028 160,602.17 June 2028 156,374.98 July 2028 152,245.56 August 2028 148,211.77 September 2028 144,271.56 October 2028 140,422.87 November 2028 136,663.72 December 2028 132,992.17 January 2029 129,406.30 February 2029 125,904.25 March 2029 122,484.19 April 2029 119,144.33 May 2029 115,882.91 June 2029 112,698.23 July 2029 109,588.59 August 2029 106,552.37 September 2029 103,587.94 October 2029 100,693.73 November 2029 97,868.20 December 2029 95,109.84 January 2030 92,417.16 February 2030 89,788.73 March 2030 87,223.13 April 2030 84,718.96 May 2030 82,274.87 June 2030 79,889.54 July 2030 77,561.66 August 2030 75,289.96 September 2030 73,073.19 October 2030 70,910.13 November 2030 68,799.59 December 2030 66,740.40 January 2031 64,731.42 February 2031 62,771.52 March 2031 60,859.62 April 2031 58,994.63 May 2031 57,175.51 June 2031 55,401.23 July 2031 53,670.79 August 2031 51,983.20 September 2031 50,337.50 October 2031 48,732.75 November 2031 47,168.02 December 2031 45,642.41 January 2032 44,155.04 February 2032 42,705.04 March 2032 41,291.57 April 2032 39,913.81 May 2032 38,570.93 June 2032 37,262.15 July 2032 35,986.70 August 2032 34,743.80 20 Distribution day in Classes IA-8 through IA-11 aggregate planned balance September 2032 33,532.73 October 2032 32,352.75 November 2032 31,203.16 December 2032 30,083.25 January 2033 28,992.35 February 2033 27,929.79 March 2033 26,894.92 April 2033 25,887.10 May 2033 24,905.71 June 2033 23,950.14 July 2033 23,019.78 August 2033 22,114.07 September 2033 21,232.42 October 2033 20,374.28 November 2033 19,539.10 December 2033 18,726.34 January 2034 17,935.49 February 2034 17,166.02 March 2034 16,417.45 April 2034 15,689.27 May 2034 14,981.02 June 2034 14,292.22 July 2034 13,622.41 August 2034 12,971.15 September 2034 12,337.99 October 2034 11,722.52 November 2034 11,124.30 December 2034 10,542.93 January 2035 9,978.01 February 2035 9,429.14 March 2035 8,895.95 April 2035 8,378.05 May 2035 7,875.08 June 2035 7,386.69 July 2035 6,912.51 August 2035 6,452.21 September 2035 6,005.45 October 2035 5,571.91 November 2035 5,151.25 December 2035 4,743.18 January 2036 4,347.38 February 2036 3,963.55 March 2036 3,591.41 April 2036 3,230.65 May 2036 2,881.01 June 2036 2,542.21 July 2036 2,213.98 August 2036 1,905.90 September 2036 1,607.54 October 2036 1,318.65 November 2036 1,039.01 December 2036 768.38 January 2037 506.54 February 2037 253.26 March 2037 124.42 April 2037 0.00 TAC classes Classes IA-3 and IA-12 are TAC classes. Class IA-13 is the support class for the TAC classes. The aggregate targeted balance for the TAC classes for each distribution day is shown in the following table. The targeted balances were calculated assuming that the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and the mortgage loans are prepaid at a constant rate of 125% of the PSA prepayment model. Distribution day in Classes IA-3 and IA-12 aggregate targeted balance Initial $248,184,183.00 June 2007 248,183,636.04 July 2007 248,183,086.35 August 2007 248,182,533.90 September 2007 248,181,978.70 October 2007 248,181,420.71 November 2007 248,180,859.94 December 2007 248,180,296.36 January 2008 248,179,729.97 February 2008 248,179,160.75 March 2008 248,178,588.67 April 2008 248,178,013.74 May 2008 248,177,435.94 June 2008 248,176,855.24 July 2008 248,176,271.64 21 Distribution day in Classes IA-3 and IA-12 aggregate targeted balance August 2008 248,175,685.13 September 2008 248,175,095.68 October 2008 248,174,503.28 November 2008 248,173,907.92 December 2008 248,173,309.59 January 2009 248,172,708.26 February 2009 248,172,103.92 March 2009 248,171,496.57 April 2009 248,170,886.18 May 2009 248,170,272.73 June 2009 248,169,656.22 July 2009 248,169,036.63 August 2009 248,168,413.94 September 2009 248,167,788.13 October 2009 248,167,159.20 November 2009 248,166,527.12 December 2009 248,165,891.88 January 2010 248,165,253.46 February 2010 248,164,611.85 March 2010 248,163,967.04 April 2010 248,163,319.00 May 2010 248,162,667.72 June 2010 248,162,013.18 July 2010 248,161,355.37 August 2010 248,160,694.28 September 2010 248,160,029.87 October 2010 248,159,362.15 November 2010 248,158,691.08 December 2010 248,158,016.66 January 2011 248,157,338.87 February 2011 248,156,657.69 March 2011 248,155,973.10 April 2011 248,155,285.09 May 2011 248,154,593.65 June 2011 248,153,898.74 July 2011 248,153,200.36 August 2011 248,152,498.48 September 2011 248,151,793.10 October 2011 248,151,084.19 November 2011 248,150,371.74 December 2011 248,149,655.72 January 2012 248,148,936.13 February 2012 248,148,212.93 March 2012 248,147,486.12 April 2012 248,146,755.68 May 2012 248,146,021.58 June 2012 248,145,283.81 July 2012 248,144,542.36 August 2012 248,143,797.19 September 2012 248,143,048.30 October 2012 248,142,295.67 November 2012 248,141,539.27 December 2012 248,140,779.10 January 2013 248,140,015.12 February 2013 248,139,247.32 March 2013 248,138,475.68 April 2013 248,137,700.18 May 2013 248,136,920.81 June 2013 248,136,137.54 July 2013 248,135,350.35 August 2013 248,134,559.23 September 2013 248,133,764.15 October 2013 248,132,965.09 November 2013 248,110,826.74 December 2013 248,038,299.47 January 2014 247,916,787.90 February 2014 247,747,666.13 March 2014 247,532,278.36 April 2014 247,271,939.45 May 2014 246,967,935.55 June 2014 246,264,541.72 July 2014 245,530,237.49 August 2014 244,766,050.60 September 2014 243,972,984.77 October 2014 243,152,020.21 November 2014 242,304,114.17 December 2014 241,430,201.30 January 2015 240,531,194.28 February 2015 239,607,984.18 March 2015 238,661,440.96 April 2015 237,692,413.91 May 2015 236,701,732.09 June 2015 235,401,220.16 July 2015 234,092,649.39 August 2015 232,776,503.30 September 2015 231,453,252.46 October 2015 230,123,354.74 22 Distribution day in Classes IA-3 and IA-12 aggregate targeted balance November 2015 228,787,255.63 December 2015 227,445,388.50 January 2016 226,098,174.92 February 2016 224,746,024.87 March 2016 223,389,337.07 April 2016 222,028,499.19 May 2016 220,663,888.15 June 2016 219,081,011.22 July 2016 217,507,334.61 August 2016 215,942,823.59 September 2016 214,387,443.11 October 2016 212,841,157.92 November 2016 211,303,932.48 December 2016 209,775,731.02 January 2017 208,256,517.56 February 2017 206,746,255.89 March 2017 205,244,909.60 April 2017 203,752,442.08 May 2017 202,064,320.70 June 2017 200,386,441.16 July 2017 198,718,759.06 August 2017 197,061,229.88 September 2017 195,413,808.92 October 2017 193,776,451.35 November 2017 192,149,112.22 December 2017 190,531,746.45 January 2018 188,924,308.84 February 2018 187,326,754.10 March 2018 185,739,036.82 April 2018 184,161,111.54 May 2018 182,592,932.67 June 2018 181,034,454.59 July 2018 179,485,631.61 August 2018 177,946,417.97 September 2018 176,416,767.86 October 2018 174,896,635.46 November 2018 173,385,974.88 December 2018 171,884,740.20 January 2019 170,392,885.51 February 2019 168,910,364.86 March 2019 167,437,132.30 April 2019 165,973,141.88 May 2019 164,518,347.65 June 2019 163,072,703.67 July 2019 161,636,164.01 August 2019 160,208,682.77 September 2019 158,790,214.08 October 2019 157,380,712.07 November 2019 155,980,130.95 December 2019 154,588,424.93 January 2020 153,205,548.31 February 2020 151,831,455.40 March 2020 150,466,100.59 April 2020 149,109,438.31 May 2020 147,761,423.07 June 2020 146,422,009.45 July 2020 145,091,152.09 August 2020 143,768,805.71 September 2020 142,454,925.12 October 2020 141,149,465.19 November 2020 139,852,380.90 December 2020 138,563,627.32 January 2021 137,283,159.60 February 2021 136,010,933.01 March 2021 134,746,902.87 April 2021 133,491,024.67 May 2021 132,243,253.97 June 2021 131,003,546.44 July 2021 129,771,857.88 August 2021 128,548,144.17 September 2021 127,332,361.36 October 2021 126,124,465.58 November 2021 124,924,413.09 December 2021 123,732,160.29 January 2022 122,547,663.68 February 2022 121,370,879.93 March 2022 120,201,765.82 April 2022 119,040,278.26 May 2022 117,886,374.30 June 2022 116,740,011.12 July 2022 115,601,146.06 August 2022 114,469,736.60 September 2022 113,345,740.34 October 2022 112,229,115.06 November 2022 111,119,818.64 December 2022 110,017,809.17 January 2023 108,923,044.83 23 Distribution day in Classes IA-3 and IA-12 aggregate targeted balance February 2023 107,835,484.00 March 2023 106,755,085.18 April 2023 105,681,807.03 May 2023 104,615,608.38 June 2023 103,556,448.21 July 2023 102,504,285.66 August 2023 101,459,080.01 September 2023 100,420,790.73 October 2023 99,389,377.44 November 2023 98,364,799.90 December 2023 97,347,018.08 January 2024 96,335,992.06 February 2024 95,331,682.14 March 2024 94,334,048.73 April 2024 93,343,052.45 May 2024 92,358,654.06 June 2024 91,380,814.51 July 2024 90,409,494.90 August 2024 89,444,656.52 September 2024 88,486,260.79 October 2024 87,534,269.35 November 2024 86,588,643.98 December 2024 85,649,346.63 January 2025 84,716,339.44 February 2025 83,789,584.70 March 2025 82,869,044.91 April 2025 81,954,682.68 May 2025 81,046,460.84 June 2025 80,144,342.40 July 2025 79,248,290.52 August 2025 78,358,268.53 September 2025 77,474,239.94 October 2025 76,596,168.44 November 2025 75,724,017.89 December 2025 74,857,752.34 January 2026 73,997,335.99 February 2026 73,142,733.22 March 2026 72,293,908.59 April 2026 71,450,826.82 May 2026 70,613,452.84 June 2026 69,781,751.71 July 2026 68,955,688.69 August 2026 68,135,229.22 September 2026 67,320,338.89 October 2026 66,510,983.48 November 2026 65,707,128.94 December 2026 64,908,741.39 January 2027 64,115,787.12 February 2027 63,328,232.62 March 2027 62,546,044.52 April 2027 61,769,189.64 May 2027 60,997,634.96 June 2027 60,231,347.65 July 2027 59,470,295.03 August 2027 58,714,444.62 September 2027 57,963,764.09 October 2027 57,218,221.27 November 2027 56,477,784.19 December 2027 55,742,421.05 January 2028 55,012,100.17 February 2028 54,286,790.11 March 2028 53,566,459.54 April 2028 52,851,077.34 May 2028 52,140,612.54 June 2028 51,435,034.34 July 2028 50,734,312.10 August 2028 50,038,415.37 September 2028 49,347,313.82 October 2028 48,660,977.36 November 2028 47,979,375.99 December 2028 47,302,479.92 January 2029 46,630,259.51 February 2029 45,962,685.29 March 2029 45,299,727.95 April 2029 44,641,358.33 May 2029 43,987,547.48 June 2029 43,338,266.53 July 2029 42,693,486.87 August 2029 42,053,179.96 September 2029 41,417,317.48 October 2029 40,785,871.25 November 2029 40,158,813.25 December 2029 39,536,115.62 January 2030 38,917,750.66 February 2030 38,303,690.81 March 2030 37,693,908.70 April 2030 37,088,377.09 24 Distribution day in Classes IA-3 and IA-12 aggregate targeted balance May 2030 36,487,068.91 June 2030 35,889,957.22 July 2030 35,297,015.28 August 2030 34,708,216.46 September 2030 34,123,534.31 October 2030 33,542,942.53 November 2030 32,966,414.95 December 2030 32,393,925.58 January 2031 31,825,448.56 February 2031 31,260,958.21 March 2031 30,700,428.95 April 2031 30,143,835.40 May 2031 29,591,152.30 June 2031 29,042,354.54 July 2031 28,497,417.16 August 2031 27,956,315.35 September 2031 27,419,024.44 October 2031 26,885,519.92 November 2031 26,355,777.41 December 2031 25,829,772.67 January 2032 25,307,481.61 February 2032 24,788,880.29 March 2032 24,273,944.90 April 2032 23,762,651.77 May 2032 23,254,977.39 June 2032 22,750,898.36 July 2032 22,250,391.45 August 2032 21,753,433.55 September 2032 21,260,001.68 October 2032 20,770,073.03 November 2032 20,283,624.89 December 2032 19,800,634.71 January 2033 19,321,080.06 February 2033 18,844,938.65 March 2033 18,372,188.34 April 2033 17,902,807.10 May 2033 17,436,773.04 June 2033 16,974,064.40 July 2033 16,514,659.57 August 2033 16,058,537.04 September 2033 15,605,675.45 October 2033 15,156,053.56 November 2033 14,709,650.26 December 2033 14,266,444.60 January 2034 13,826,415.69 February 2034 13,389,542.83 March 2034 12,955,805.41 April 2034 12,525,182.96 May 2034 12,097,655.12 June 2034 11,673,201.69 July 2034 11,251,802.55 August 2034 10,833,437.72 September 2034 10,418,087.36 October 2034 10,005,731.70 November 2034 9,596,351.17 December 2034 9,189,926.25 January 2035 8,786,437.56 February 2035 8,385,865.86 March 2035 7,988,191.99 April 2035 7,593,396.96 May 2035 7,201,461.84 June 2035 6,812,367.85 July 2035 6,426,096.33 August 2035 6,042,628.70 September 2035 5,661,946.54 October 2035 5,284,031.50 November 2035 4,908,865.39 December 2035 4,536,430.09 January 2036 4,166,707.60 February 2036 3,799,680.06 March 2036 3,435,329.68 April 2036 3,073,638.82 May 2036 2,714,589.91 June 2036 2,358,165.52 July 2036 2,004,348.31 August 2036 1,665,114.69 September 2036 1,328,358.77 October 2036 994,064.18 November 2036 662,214.63 December 2036 332,793.96 January 2037 5,786.08 February 2037 0.00 Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed 25 by, and some payments received on mortgage loans in one pool may be distributed to, classes in unrelated groups, as described in the core prospectus. Because the pool II target-rate strip has a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II target-rate strip that remain after interest distributions to the group II target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Super senior and super senior support classes The following table lists the super senior classes, and their respective super senior support classes. Super senior class Super senior support class Support amount 1A-1 1A-16 $7,900,054 1A-2 1A-15 874,667 1A-3 1A-16 19,285,132 IA-6 IA-16 5,248,216 IA-10 IA-16 3,825,000 After the subordination depletion date, losses (other than non-subordinated losses) on a target-rate strip that would otherwise reduce the principal balance of the super senior classes will instead reduce the principal balance of the related super senior support class up to any support amount shown above for such class. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. On the closing date, the following classes will have the following approximate initial subordination levels: Class % $ Class A: 5.10% $48,535,548 Class B-1: 2.60 24,744,548 Class B-2: 1.75 16,654,548 Class B-3: 1.10 10,468,548 Thus, the subordinated classes will have an aggregate principal balance on the closing date that is approximately 5.1% of the aggregate principal balance of all the classes. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal 26 balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Weighted average lives and yields to maturity The following tables of weighted average lives and yields to maturity have been prepared using the following structuring assumptions: ·The mortgage loans and the classes have the characteristics set forth in “Summary—Series overview” above, without regard to any variation or approximation provided for in that section. ·The mortgage loans in the pools prepay at the indicated percentage of the PPC prepayment model. ·Scheduled payments of principal and interest on the mortgage loans are received in a timely manner. ·CMSI does not make a clean-up call. ·You purchase the certificates on the closing date. ·Each discount loan (other than an IO loan) in pool I, each discount IO loan in pool I, and each discount loan in pool II has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the discount loans in the related pool or sub-pool, as shown in the table below. ·Each premium loan (other than an IO loan) in pool I, each premium IO loan in pool I, and each premium loan in pool II has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the premium loans in the related pool or sub-pool, as shown in the table below. Discount loans Pool I (other than IO) Pool I (IO only) Pool II Weighted average original term to maturity 352 months 360 months 180 months Weighted average remaining term to stated maturity 350 months 359 months 176 months Gross weighted average interest rate 6.0365185063% 6.0432914024% 5.3750000000% Aggregate scheduled principal balance $37,692,177.86 $15,205,126.50 $124,160.43 Weighted average remaining IO period N/A 119 months N/A 27 Premium loans Pool I (other than IO) Pool I (IO only) Pool II Weighted average original term to maturity 358 months 360 months 178 months Weighted average remaining term to stated maturity 357 months 359 months 176 months Gross weighted average interest rate 6.5811192959% 6.6252784831% 6.0474206007% Aggregate scheduled principal balance $459,657,896.50 $407,031,701.70 $31,966,327.51 Weighted average remaining IO period N/A 119 months N/A In the following tables, ·for any IO classes, the percentages shown are notional balances as a percent of initial notional balances, and ·‘*’ indicates that between zero and 0.5% of initial principal or notional balance is outstanding. The prepayment models, the structuring assumptions and the other assumptions described below are made for illustrative purposes only. It is highly unlikely that the mortgage loans will prepay at a constant rate until maturity or that the mortgage loans in each pool will prepay at the same rate. The characteristics of the actual mortgage loans are also likely to differ from the structuring and other assumptions. As a result, the actual principal or notional balances, weighted average lives and pre-tax yields of the certificates are likely to differ from those shown in the tables in this “Weighted average lives and yields to maturity” section, even if all of the mortgage loans prepay at the indicated percentages of the prepayment model. We urge you to consult your investment advisor and to make your investment decision based on your own determination as to anticipated rates of prepayment under a variety of scenarios and the suitability of a class of certificates to your investment objectives. 28 Principal balance as percent of initial principal balance Class IA-1 Classes IA-2 and IA-15 Classes IA-3, IA-4 and IA-12 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 May 25, 2008 99 89 82 79 57 100 100 100 100 100 100 80 62 54 1 May 25, 2009 99 75 61 55 20 100 100 100 100 100 100 62 25 11 0 May 25, 2010 98 64 44 37 1 100 100 100 100 100 100 54 6 0 0 May 25, 2011 97 53 31 23 0 100 100 100 100 39 100 49 0 0 0 May 25, 2012 96 44 20 13 0 100 100 100 100 0 100 45 0 0 0 May 25, 2013 95 37 13 6 0 99 95 93 91 0 100 44 0 0 0 May 25, 2014 94 31 8 2 0 98 90 84 81 0 100 43 0 0 0 May 25, 2015 93 26 5 * 0 97 82 72 68 0 100 40 0 0 0 May 25, 2016 92 22 3 0 0 96 74 60 54 0 100 36 0 0 0 May 25, 2017 91 19 2 0 0 95 64 47 41 0 100 32 0 0 0 May 25, 2018 89 16 2 0 0 92 55 36 30 0 100 27 0 0 0 May 25, 2019 86 14 1 0 0 90 47 28 22 0 100 23 0 0 0 May 25, 2020 84 11 * 0 0 87 40 22 16 0 100 20 0 0 0 May 25, 2021 81 9 0 0 0 84 34 17 12 0 100 17 0 0 0 May 25, 2022 78 8 0 0 0 81 29 13 9 0 100 14 0 0 0 May 25, 2023 74 6 0 0 0 78 24 10 6 0 100 12 0 0 0 May 25, 2024 71 5 0 0 0 74 20 7 5 0 100 10 0 0 0 May 25, 2025 67 4 0 0 0 70 17 6 3 0 100 9 0 0 0 May 25, 2026 63 3 0 0 0 66 14 4 2 0 100 7 0 0 0 May 25, 2027 59 2 0 0 0 62 12 3 2 0 100 6 0 0 0 May 25, 2028 54 2 0 0 0 57 9 2 1 0 100 5 0 0 0 May 25, 2029 50 1 0 0 0 52 8 2 1 0 100 4 0 0 0 May 25, 2030 44 1 0 0 0 47 6 1 1 0 100 3 0 0 0 May 25, 2031 39 * 0 0 0 41 5 1 * 0 88 2 0 0 0 May 25, 2032 33 0 0 0 0 35 3 1 * 0 75 2 0 0 0 May 25, 2033 27 0 0 0 0 29 3 * * 0 62 1 0 0 0 May 25, 2034 20 0 0 0 0 22 2 * * 0 47 1 0 0 0 May 25, 2035 13 0 0 0 0 15 1 * * 0 31 * 0 0 0 May 25, 2036 5 0 0 0 0 7 * * * 0 14 * 0 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 20.43 5.95 3.26 2.67 1.31 21.29 12.85 10.59 9.98 3.93 26.69 7.02 1.44 1.15 0.59 29 Principal balance as percent of initial principal balance Class IA-5 Classes IA-6 and IA-16 Classes IA-7 and IA-10 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 May 25, 2008 100 100 100 100 100 100 100 100 100 100 98 93 93 93 93 May 25, 2009 100 100 100 100 100 100 100 100 100 100 97 78 78 78 9 May 25, 2010 100 100 100 100 100 100 100 100 100 64 95 58 58 47 0 May 25, 2011 100 100 100 100 0 100 100 100 100 20 93 39 33 15 0 May 25, 2012 100 100 100 100 0 100 100 100 100 0 91 22 9 0 0 May 25, 2013 100 100 100 100 0 99 95 93 82 0 89 7 0 0 0 May 25, 2014 100 100 100 100 0 98 90 84 58 0 87 0 0 0 0 May 25, 2015 100 100 100 100 0 97 82 66 42 0 85 0 0 0 0 May 25, 2016 100 100 100 49 0 96 74 52 31 0 83 0 0 0 0 May 25, 2017 100 100 100 37 0 95 64 41 23 0 81 0 0 0 0 May 25, 2018 100 100 100 27 0 92 55 31 17 0 76 0 0 0 0 May 25, 2019 100 100 100 20 0 90 47 24 13 0 70 0 0 0 0 May 25, 2020 100 100 100 15 0 87 40 19 9 0 65 0 0 0 0 May 25, 2021 100 100 99 11 0 84 34 14 7 0 59 0 0 0 0 May 25, 2022 100 100 76 8 0 81 29 11 5 0 53 0 0 0 0 May 25, 2023 100 100 58 6 0 78 24 8 4 0 46 0 0 0 0 May 25, 2024 100 100 44 4 0 74 20 6 3 0 39 0 0 0 0 May 25, 2025 100 100 33 3 0 70 17 5 2 0 31 0 0 0 0 May 25, 2026 100 100 25 2 0 66 14 4 1 0 23 0 0 0 0 May 25, 2027 100 100 18 2 0 62 12 3 1 0 14 0 0 0 0 May 25, 2028 100 100 14 1 0 57 9 2 1 0 5 0 0 0 0 May 25, 2029 100 100 10 1 0 52 8 1 * 0 0 0 0 0 0 May 25, 2030 100 100 7 1 0 47 6 1 * 0 0 0 0 0 0 May 25, 2031 100 100 5 * 0 41 5 1 * 0 0 0 0 0 0 May 25, 2032 100 83 3 * 0 35 3 * * 0 0 0 0 0 0 May 25, 2033 100 60 2 * 0 29 3 * * 0 0 0 0 0 0 May 25, 2034 100 40 1 * 0 22 2 * * 0 0 0 0 0 0 May 25, 2035 100 23 1 * 0 15 1 * * 0 0 0 0 0 0 May 25, 2036 100 10 * * 0 7 * * * 0 0 0 0 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 29.80 26.69 17.46 10.42 3.19 21.29 12.85 10.19 8.52 3.41 14.32 3.50 3.25 2.85 1.48 30 Principal balance as percent of initial principal balance Class IA-8 Class IA-9 Class IA-11 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 May 25, 2008 99 94 94 94 94 100 100 100 100 100 100 100 100 100 100 May 25, 2009 97 81 81 81 20 100 100 100 100 100 100 100 100 100 100 May 25, 2010 95 63 63 53 0 100 100 100 100 0 100 100 100 100 0 May 25, 2011 94 47 41 26 0 100 100 100 100 0 100 100 100 100 0 May 25, 2012 92 31 20 5 0 100 100 100 100 0 100 100 100 45 0 May 25, 2013 90 19 8 0 0 100 100 100 0 0 100 100 66 0 0 May 25, 2014 89 8 0 0 0 100 100 69 0 0 100 69 8 0 0 May 25, 2015 87 2 0 0 0 100 100 0 0 0 100 28 0 0 0 May 25, 2016 85 0 0 0 0 100 88 0 0 0 100 11 0 0 0 May 25, 2017 83 0 0 0 0 100 68 0 0 0 100 8 0 0 0 May 25, 2018 79 0 0 0 0 100 53 0 0 0 100 6 0 0 0 May 25, 2019 74 0 0 0 0 100 40 0 0 0 100 5 0 0 0 May 25, 2020 69 0 0 0 0 100 31 0 0 0 100 4 0 0 0 May 25, 2021 64 0 0 0 0 100 24 0 0 0 100 3 0 0 0 May 25, 2022 59 0 0 0 0 100 18 0 0 0 100 2 0 0 0 May 25, 2023 53 0 0 0 0 100 14 0 0 0 100 2 0 0 0 May 25, 2024 47 0 0 0 0 100 10 0 0 0 100 1 0 0 0 May 25, 2025 40 0 0 0 0 100 8 0 0 0 100 1 0 0 0 May 25, 2026 33 0 0 0 0 100 6 0 0 0 100 1 0 0 0 May 25, 2027 25 0 0 0 0 100 4 0 0 0 100 1 0 0 0 May 25, 2028 17 0 0 0 0 100 3 0 0 0 100 * 0 0 0 May 25, 2029 8 0 0 0 0 100 2 0 0 0 70 * 0 0 0 May 25, 2030 0 0 0 0 0 35 2 0 0 0 4 * 0 0 0 May 25, 2031 0 0 0 0 0 1 1 0 0 0 * * 0 0 0 May 25, 2032 0 0 0 0 0 1 1 0 0 0 * * 0 0 0 May 25, 2033 0 0 0 0 0 * * 0 0 0 * * 0 0 0 May 25, 2034 0 0 0 0 0 * * 0 0 0 * * 0 0 0 May 25, 2035 0 0 0 0 0 * * 0 0 0 * * 0 0 0 May 25, 2036 0 0 0 0 0 * * 0 0 0 * * 0 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 15.31 3.99 3.62 3.12 1.58 23.03 12.29 7.10 5.49 2.49 22.33 8.01 6.32 5.03 2.34 31 Principal balance as percent of initial principal balance Class IA-13 Class IA-14 Class IA-IO Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 May 25, 2008 106 0 0 0 0 106 106 106 106 106 99 91 85 82 64 May 25, 2009 113 0 0 0 0 113 113 113 113 0 99 79 67 62 33 May 25, 2010 120 0 0 0 0 120 120 120 0 0 98 69 53 47 17 May 25, 2011 127 0 0 0 0 127 127 0 0 0 97 61 42 35 9 May 25, 2012 135 0 0 0 0 135 135 0 0 0 97 53 33 27 5 May 25, 2013 143 0 0 0 0 143 143 0 0 0 96 46 26 20 2 May 25, 2014 152 0 0 0 0 152 152 0 0 0 95 40 21 15 1 May 25, 2015 161 0 0 0 0 161 161 0 0 0 94 35 16 11 1 May 25, 2016 171 0 0 0 0 171 171 0 0 0 93 31 13 9 * May 25, 2017 182 0 0 0 0 182 182 0 0 0 92 27 10 6 * May 25, 2018 193 0 0 0 0 193 193 0 0 0 89 23 8 5 * May 25, 2019 205 0 0 0 0 205 205 0 0 0 87 19 6 4 * May 25, 2020 218 0 0 0 0 218 218 0 0 0 84 17 5 3 * May 25, 2021 231 0 0 0 0 231 231 0 0 0 81 14 4 2 * May 25, 2022 245 0 0 0 0 245 245 0 0 0 78 12 3 1 * May 25, 2023 261 0 0 0 0 261 261 0 0 0 75 10 2 1 * May 25, 2024 277 0 0 0 0 277 277 0 0 0 72 8 2 1 * May 25, 2025 294 0 0 0 0 294 294 0 0 0 68 7 1 1 * May 25, 2026 312 0 0 0 0 312 312 0 0 0 64 6 1 * * May 25, 2027 331 0 0 0 0 331 331 0 0 0 60 5 1 * * May 25, 2028 351 0 0 0 0 351 351 0 0 0 56 4 * * * May 25, 2029 373 0 0 0 0 373 373 0 0 0 51 3 * * * May 25, 2030 396 0 0 0 0 396 396 0 0 0 46 3 * * * May 25, 2031 421 0 0 0 0 421 421 0 0 0 40 2 * * * May 25, 2032 446 0 0 0 0 446 446 0 0 0 34 1 * * * May 25, 2033 474 0 0 0 0 474 474 0 0 0 28 1 * * * May 25, 2034 503 0 0 0 0 503 503 0 0 0 21 1 * * * May 25, 2035 534 0 0 0 0 534 534 0 0 0 14 * May 25, 2036 567 0 0 0 0 567 567 0 0 0 7 * May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 29.90 0.07 0.07 0.07 0.07 29.90 29.75 3.40 2.40 1.07 20.69 7.20 4.50 3.84 1.84 32 Principal balance as percent of initial principal balance Class IIA-1 Class IIA-IO Class A-PO Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% 0% 50% 85% 100% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 May 25, 2008 96 86 80 77 58 96 87 80 78 60 99 90 84 81 62 May 25, 2009 91 72 59 54 26 91 73 61 56 29 98 78 66 61 32 May 25, 2010 86 59 44 38 11 86 60 46 40 14 97 68 52 46 17 May 25, 2011 81 48 32 26 3 81 50 34 29 7 96 59 41 34 8 May 25, 2012 75 39 23 17 0 75 41 25 20 3 95 52 32 26 4 May 25, 2013 69 31 16 12 0 69 33 19 14 2 93 45 25 19 2 May 25, 2014 63 25 11 8 0 63 27 13 10 1 92 39 20 14 1 May 25, 2015 56 19 8 5 0 56 21 10 7 * 91 34 15 11 1 May 25, 2016 49 15 5 3 0 49 16 7 4 * 89 29 12 8 * May 25, 2017 42 11 4 2 0 42 12 5 3 * 87 25 9 6 * May 25, 2018 34 8 2 1 0 34 9 3 2 * 85 21 7 4 * May 25, 2019 25 5 1 1 0 25 6 2 1 * 82 18 6 3 * May 25, 2020 16 3 1 * 0 16 3 1 * * 79 16 4 2 * May 25, 2021 7 1 * * 0 7 1 * * * 76 13 3 2 * May 25, 2022 0 0 0 0 0 0 0 0 0 0 73 11 3 1 * May 25, 2023 0 0 0 0 0 0 0 0 0 0 70 9 2 1 * May 25, 2024 0 0 0 0 0 0 0 0 0 0 67 8 1 1 * May 25, 2025 0 0 0 0 0 0 0 0 0 0 63 6 1 * * May 25, 2026 0 0 0 0 0 0 0 0 0 0 59 5 1 * * May 25, 2027 0 0 0 0 0 0 0 0 0 0 55 4 1 * * May 25, 2028 0 0 0 0 0 0 0 0 0 0 50 4 * * * May 25, 2029 0 0 0 0 0 0 0 0 0 0 45 3 * * * May 25, 2030 0 0 0 0 0 0 0 0 0 0 40 2 * * 0 May 25, 2031 0 0 0 0 0 0 0 0 0 0 35 2 * * 0 May 25, 2032 0 0 0 0 0 0 0 0 0 0 29 1 * * 0 May 25, 2033 0 0 0 0 0 0 0 0 0 0 23 1 * * 0 May 25, 2034 0 0 0 0 0 0 0 0 0 0 17 1 * * 0 May 25, 2035 0 0 0 0 0 0 0 0 0 0 10 * * * 0 May 25, 2036 0 0 0 0 0 0 0 0 0 0 3 * * * 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 8.43 4.75 3.38 2.96 1.48 8.43 4.90 3.58 3.17 1.68 19.53 6.98 4.39 3.75 1.80 33 Principal balance as percent of initial principal balance Classes B-1, B-2 and B-3 Percentage of prepayment model Distribution day 0% 50% 85% 100% 200% Initial 100 100 100 100 100 May 25, 2008 99 99 99 99 99 May 25, 2009 98 98 98 98 98 May 25, 2010 98 98 98 98 98 May 25, 2011 97 97 97 97 97 May 25, 2012 96 96 96 96 88 May 25, 2013 95 91 89 87 45 May 25, 2014 94 86 80 77 23 May 25, 2015 93 78 69 65 12 May 25, 2016 91 70 57 51 6 May 25, 2017 90 60 44 38 3 May 25, 2018 87 52 34 28 2 May 25, 2019 85 44 26 21 1 May 25, 2020 82 38 20 15 * May 25, 2021 79 32 16 11 * May 25, 2022 76 27 12 8 * May 25, 2023 72 23 9 6 * May 25, 2024 69 19 7 4 * May 25, 2025 66 16 5 3 * May 25, 2026 62 13 4 2 * May 25, 2027 58 11 3 2 * May 25, 2028 53 9 2 1 * May 25, 2029 49 7 2 1 * May 25, 2030 44 6 1 1 * May 25, 2031 39 4 1 * * May 25, 2032 33 3 1 * * May 25, 2033 27 2 * * * May 25, 2034 20 2 * * * May 25, 2035 14 1 * * * May 25, 2036 6 * * * 0 May 25, 2037 0 0 0 0 0 Weighted average life (years) 20.22 12.33 10.21 9.63 6.25 Yields on certain classes The following tables indicate sensitivity to various rates of prepayment on the mortgage loans of the pre-tax yields to maturity on a corporate bond equivalent basis of the classes shown below. In addition to the structuring assumptions described in “Weighted average lives and yields to maturity” above, we have assumed that the classes have the following purchase prices : Class Purchase price (as % of initial principal or notional balance)* IA-4 0.468750% IA-7 13 IA-12 82 IA-IO 1.33632 IIA-IO 1.11672 A-PO 69 B-2 94 B-3 82 *Plus accrued interest from May 25, 2007 for class IA-4, and from May 1, 2007 for class IA-7, the ratio-stripped IO classes, and classes B-2 and B-3. 34 You should note that the only prepayments that affect ·the class IA-4 and IA-7 certificates are prepayments on the hypothetical loans in their related target-rate strips, ·ratio-stripped PO class certificates are prepayments on the hypothetical loans in their related PO strips, ·ratio-stripped IO class certificates are prepayments on the hypothetical loans in their related IO strips, and ·the class B-2 and B-3 certificates are prepayments on the hypothetical loans in the target-rate strips. The pre-tax yields set forth in the following tables were calculated by ·determining the monthly discount rates that, when applied to the streams of cash flows assumed to be paid on the certificates, would make the discounted present value of the assumed stream of cash flows equal to the assumed purchase price on the closing date for each class, and ·converting the monthly rates to corporate bond equivalent rates. The calculation does not take into account the interest rates at which you might reinvest distributions received by you on the certificates. In the following tables, “**” indicates a pre-tax yield less than or equal to (100)%. Pre-tax yield to maturity of class IA-4 Level of LIBOR Percentage of prepayment model 0% 50% 85% 100% 200% 2.320% 1,600.332% 1,487.307% 1,386.182% 1,341.119% 1,020.239% 3.320% 906.168 829.358 757.673 725.064 495.364 4.320% 403.620 354.631 303.108 278.394 119.749 5.320% 67.662 44.605 (13.676) (39.514) ** 5.600% * Pre-tax yields to maturity Class Percentage of prepayment model 0% 50% 85% 100% 200% IA-7 46.877% 24.561% 22.080% 16.159% (41.264)% IA-12 0.745 3.164 14.821 18.567 37.301 A-PO 1.965 6.241 10.151 11.931 25.075 IA-IO 26.304 13.502 4.041 (0.158) (30.944) IIA-IO 19.543 7.098 (2.107) (6.195) (36.239) In the following yield tables for classes B-2 and B-3, we assumed that ·scheduled interest and principal payments on the mortgage loans are received timely, except for mortgage loans on which defaults occur in accordance with the indicated percentages of SDA, ·defaults on the mortgage loans in each pool will at all times occur at the same rate, ·all defaulted loans are liquidated after exactly 12 months, ·there are realized losses of a percentage (referred to in the tables as the “loss severity” percentage) of the principal balance at liquidation of the defaulted mortgage loans, ·all realized losses are covered by subordination, 35 ·the class A prepayment percentages are reduced only when permitted as described under “Allocations and distributions—Prepayments and other unscheduled principal” above, and ·there are no reductions to interest allocations due to prepayment interest shortfalls. Pre-tax yield to maturity of class B-2 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 50% 85% 100% 50% 85% 100% 50% 6.790% 6.876% 6.906% 6.788% 6.876% 6.906% 100% 6.794 6.877 6.908 6.793 6.877 6.907 150% 6.794 6.878 6.908 6.800 6.878 6.909 200% 6.804 6.880 6.910 6.814 6.884 6.908 Pre-tax yield to maturity of class B-3 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 50% 85% 100% 50% 85% 100% 50% 8.589% 8.874% 8.976% 8.581% 8.877% 8.976% 100% 8.601 8.879 8.982 8.599 8.878 8.978 150% 8.602 8.882 8.982 8.619 8.882 8.985 200% 8.636 8.890 8.990 4.931 8.902 8.984 The following table shows aggregate realized losses on the certificates under each of the scenarios in the preceding tables, expressed as a percentage of the initial principal balance: Aggregate realized losses Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 50% 85% 100% 50% 85% 100% 50% 0.230% 0.163% 0.142% 0.344% 0.245% 0.213% 100% 0.456 0.325 0.283 0.684 0.487 0.424 150% 0.679 0.484 0.421 1.019 0.727 0.632 200% 0.899 0.642 0.559 1.349 0.963 0.838 Investors should note that ·the loss severity percentage does not purport to be a historical description of loss severity experience or a prediction of the anticipated loss severity of any pool of mortgage loans, and ·even if subsequently cured, delinquencies may affect the timing of distributions on the 36 offered subordinated classes, because the entire amount of the delinquencies would be borne by the subordinated classes in reverse order of seniority before they would affect the senior classes. Static pool information CMSI has only securitized 12 previous series of Alt-A mortgage loans. Information (so-called static pool information) regarding delinquencies, cumulative losses, prepayments and other features of 10 of those series, 2005-A1, 2006-A1 through 2006-A7, and 2007-A1 through 2007-A2, may be obtained, free of charge, by going to CitiMortgage’s website, www. citimortgagembs.com, clicking on “Reg AB,” selecting “CMALT” under “Shelf,” clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “2Q07.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.­micro­soft.­com. CMSI has not purchased or originated a material number of Alt-A loans other than the loans included in the series referred to in the preceding paragraph, and the current series. Accordingly, no “vintage data” is available for such loans. Static pool information regarding pools of residential mortgage loans composed primarily of loans other than Alt-A loans that were previously securitized by CitiMortgage may also be obtained free of charge on CitiMortgage’s website by clicking on “Reg AB,” selecting “CMSI” under “Shelf,” clicking the “Go” button, and selecting the appropriate quarter. Static pool information under the CMSI heading may not be an appropriate guide for assessing future performance of a series where the pool consists primarily of Alt-A loans. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not deemed to be a part of this prospectus or the registration statement for this prospectus. Non-affiliated originators Approximately the following percentages of mortgage loans (by principal balance) in the pools were originated by organizations not affiliated with CitiMortgage. These organizations originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. Pool I 55.64% Pool II 61.46 Combined 55.83% None of these organizations originated as much as 10% of the mortgage loans in any pool, except that: ·American Home Mortgage Corp., a New York corporation (American Home) headquartered in Melville, New York, originated approximately 11.96% of the loans, including 11.56% of the loans in pool I and 23.50% of the loans in pool II. American Home was founded in 1988. For the three years ending December 31, 2006 American Home funded over $54 billion in first-lien fixed-rate mortgage loans; and ·Provident Funding Associates, L.P., a California limited partnership (Provident Funding) headquartered in Burlingame, California, originated approximately 0.72% of the loans, including 21.41% of the loans in pool II. Provident Funding was founded in 1992, and from 2001 through 2006 funded over $92 billion in mortgage loans. CitiMortgage believes that Provident Funding’s and American Home’s underwriting procedures for the mortgage loans included in this series are not materially different from CitiMortgage’s own underwriting procedures for similar loans. 37 For purposes of this section, mortgage loans originated by ABN AMRO Mortgage Group before its March 1, 2007 acquisition by CitiMortgage are considered to have been originated by an organization not affiliated with CitiMortgage, and are included in the preceding table. Possible special servicer CitiMortgage has entered into a special servicing agreement with Credit-Based Asset Servicing and Securitization LLC (C-BASS) and Litton Loan Servicing LP (Litton). Under the agreement, if C-BASS holds 100% of the outstanding certificates of the then most subordinated class of certificates, C-BASS may designate Litton as the servicer of any mortgage loans that are more than 90 days delinquent and of any mortgaged property owned by the Trust. The special servicing agreement has been filed as exhibit 4.2 to the registration statement. Additional ERISA considerations The Department of Labor has granted HSBC, the underwriter for the offered senior classes (other than the ratio-stripped PO and IO classes), an administrative exemption, Prohibited Transaction Exemption PTE 96-84, and has granted Greenwich Capital, the underwriter for the ratio-stripped PO class and the offered subordinated classes, an administrative exemption, Prohibited Transaction Exemption PTE 90-59, from some of ERISA’s prohibited transaction rules and some of the excise taxes imposed by the Internal Revenue Code for the initial purchase, the holding and the subsequent resale by ERISA plans of certificates in pass-through trusts that meet the conditions and requirements of the Underwriters’ exemptions. The Underwriters’ exemptions should apply to the acquisition, holding, and resale of the offered certificates by an ERISA plan, provided that specified conditions are met, including ·the acquisition of offered certificates by an ERISA plan is on terms that are at least as favorable to the ERISA plan as they would be in an arm’s-length transaction with an unrelated party, ·at the time the ERISA plan acquired the offered certificates, S&P, Fitch, Moody’s or DBRS rated the certificates in one of the four highest generic rating categories, ·the sum of all payments made to the Underwriters in connection with the distribution of the offered certificates represents not more than reasonable compensation for underwriting those certificates, and ·the sum of all payments made to and retained by the servicer represents not more than reasonable compensation for the services provided to the Trust by the servicer and for reimbursement of the servicer’s reasonable expenses in providing those services. The Underwriters’ exemptions do not apply to the acquisition and holding of offered certificates by ERISA plans sponsored by CMSI, the Underwriters, the Trustee or any of their affiliates. Moreover, the exemption provides relief from certain self-dealing/conflict of interest prohibited transactions only if, among other requirements ·an ERISA plan’s investment in each class of offered certificates does not exceed 25% of the outstanding amount of that class at the time it acquired that position, and ·immediately after it acquired that position, no more than 25% of the assets of an ERISA plan with respect to which the person who has discretionary authority or renders advice are invested in certificates representing an interest in a trust containing assets sold or serviced by the same person. A governmental plan as defined in section 3(32) of ERISA is not subject to ERISA or Internal Revenue Code section 4975. However, a governmental plan may be subject to similar federal, state or local laws. A fiduciary of a governmental plan should make its own determination as to the need for and the availability of any exemptive relief under such similar laws. Legal investment The class A and B-1 certificates will be “mortgage related securities” for purposes of 38 the Secondary Mortgage Market Enhancement Act of 1984, (SMMEA), so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The class B-2 and B-3 certificates will not be “mortgage related securities” under SMMEA. Federal income tax consequences The assets of the Trust will consist of mortgage loans. For federal income tax purposes, an election will be made to treat the Trust as one or more REMICs. Each class of the offered certificates will be designated as a regular interest in a REMIC. The regular interests represented by the offered certificates will be treated as debt instruments for US federal income tax purposes. In addition, the beneficial interest of the class IA-3 certificates in the right to receive payments under the related yield maintenance agreement will be treated as a grantor trust for US federal income tax purposes. The yield maintenance agreement is not an asset of any REMIC. It is anticipated that ·the class IA-12 and A-PO certificates will be issued with original issue discount (OID) equal to the excess of their initial principal balances over their respective issue prices, ·the class IA-4, IA-7, IA-IO and IIA-IO certificates will be issued with OID equal to the excess of all distributions of interest expected to be received on those certificates over their respective issue prices (including accrued interest from May 25, 2007 for class IA-4 and from May 1, 2007 for classes IA-7, IA-IO and IIA-IO), ·the class IA-1, IA-2, IA-6, IA-8 through IA-11, and IIA-1 certificates will be issued at a premium, ·the regular interest represented by the class IA-3 certificates and the class IA-15 and IA-16, certificates will be issued with de minimis OID, and ·the class IA-5, IA-13, IA-14, and B-1 through B-3 certificates, will be issued with OID equal to the excess of their initial principal balances (plus five days of accrued interest) over their respective issue prices (including accrued interest from May 1, 2007). Yield maintenance payments Each purchaser of a yield protected certificate must allocate the certificate’s purchase price between the related REMIC regular interest and its interest in the right to receive payments from the related yield maintenance agreement, based on the relative fair market values of each property right. CMSI is required to allocate the issue price, and that allocation will be binding on a holder unless the holder explicitly discloses on its tax return that its allocation is different from CMSI’s allocation. CMSI intends to treat yield maintenance payments as includible in the income of the yield protected certificate holders based on IRS regulations relating to “notional principal contracts.” If this treatment of yield maintenance payments is respected, holders will be able to amortize any separate price deemed paid for the right to the payments under a level payment method, as if the price represented the present value of a series of equal payments made over the life of the yield maintenance arrangement (adjusted to take into account decreases in principal amount) discounted at a rate equal to the rate used to determine the price of the right to receive yield maintenance payments, or some other reasonable rate. Yield maintenance payments should be ordinary income to holders of yield protected certificates as such amounts accrue to the Trust, to the extent distributable to the holders of the certificates. The IRS could contend that the payments represent capital gain, but such treatment is unlikely, at least in the absence of further regulations. Any regulations requiring capital gain treatment would presumably apply only prospectively. HSBC will be treated as the beneficial owner of the yield maintenance agreement and of any yield maintenance payments in excess of those distributable to holders of the yield protected certificates. Under the notional principal contract regulations, upon the sale of a yield protected certificate, the amount of the sale price allocated 39 to the seller’s right to receive yield maintenance payments would be considered a “termination payment,” and the seller would have gain or loss equal to the termination payment minus the unamortized portion of any amount the seller is deemed to have paid for the right to receive yield maintenance payments. Such gain or loss will generally be treated as capital gain or loss. Moreover, for a bank or thrift institution, Internal Revenue Code section 582(c) would likely not apply to treat such gain or loss as ordinary income. Holders of yield protected certificates will not have income or gain with respect to deposits into or distributions from the yield maintenance reserve fund in excess of amounts distributable to such holders. Holders of yield protected certificates will receive annual information returns with respect to their share of income and amortization of allocated purchase price with respect to the yield maintenance agreement (as if such holders were original holders) for the preceding calendar year. Holders of yield protected certificates should consult their own tax advisors regarding the allocation of the purchase price of their certificates, the appropriate method of amortizing the price of their right to receive yield maintenance payments, and the timing, character and source of income and deductions resulting from the ownership of these certificates. Other The offered certificates (other than the portion of the basis of a yield protected certificate allocable to the right to receive yield maintenance payments) will be treated as ·“loans secured by an interest in real property which is residential real property” and “regular interests in a REMIC” for domestic building and loan associations, and ·“real estate assets” for real estate investment trusts. The offered certificates (other than any yield protected certificates) will be treated as “qualified mortgages” for another REMIC. Legal proceedings There are no legal proceedings that would be material to investors pending against CMSI, CitiMortgage, Citibank, the Trust, or to CMSI’s knowledge, the Trustee, nor does CMSI know of any such proceeding contemplated by any governmental authorities. Plan of distribution Subject to the terms and conditions of the underwriting agreement between HSBC, Citigroup and CMSI, and the underwriting agreement between Greenwich Capital, Citigroup and CMSI, HSBC as underwriter will purchase the offered senior certificates (other than the ratio-stripped PO and IO class certificates), and Greenwich Capital as underwriter will purchase the ratio-stripped PO and the offered subordinated class certificates from CMSI upon issuance. HSBC has committed to purchase all the offered senior certificates (other than the ratio-stripped PO and IO class certificates), and Greenwich Capital has committed to purchase all the ratio-stripped PO and the offered subordinated certificates, if any certificates are purchased. HSBC will distribute the offered senior certificates (other than the ratio-stripped PO and IO class certificates), and Greenwich Capital will distribute the ratio-stripped PO and the offered subordinated certificates, from time to time in negotiated transactions or otherwise at varying prices to be determined at the time of sale. Proceeds to CMSI from the offered certificates purchased by the Underwriters will be approximately 99.78914% of the aggregate initial principal balance of the senior classes purchased by the Underwriters, and 92.84365% of the aggregate initial principal balance of the offered subordinated classes, plus accrued interest on each group’s senior classes at the target rate for that group, and on the offered subordinated classes at approximately 5.9831%, and before deducting expenses of approximately $290,000 payable by CMSI. However, if the initial principal balance of the senior classes is less than the aggregate principal balance of the senior classes shown in 40 “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted upwards by not more than 0.001%, and if the aggregate initial principal balance of the senior classes is greater than the aggregate principal balance of the senior classes shown in “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted downwards by not more than 0.001%. In connection with the purchase and sale of the offered certificates, the Underwriters may be deemed to have received compensation from CMSI in the form of underwriting discounts. Subject to the terms and conditions of the purchase agreement between Citigroup, CMSI and Greenwich Capital, Greenwich Capital will purchase the unoffered subordinated certificates upon issuance. Greenwich Capital has committed to purchase all of the unoffered subordinated certificates if any offered certificates are purchased. Greenwich Capital will offer the unoffered subordinated certificates through one or more negotiated transactions, as a private placement to a limited number of institutional investors. The closing of the sale of the unoffered subordinated certificates is a condition to the closing of the sale of the offered certificates to the Underwriters. Each underwriting agreement provides that CMSI and Citigroup will indemnify the related Underwriter against certain civil liabilities under the Securities Act of 1933 or contribute to payments the Underwriter may be required to make under that Act. In connection with this offering, each Underwriter may over-allot or effect transactions that stabilize or maintain the market price of the offered certificates at a level above that which might otherwise prevail in the open market. Such stabilizing, if commenced, may be discontinued at any time. The ratio-stripped IO class certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor may sell these certificates or hold them in its portfolio. CMSI anticipates that certificates will be sold primarily to institutional investors. A purchaser of certificates, including a dealer, may be deemed to be an “underwriter” of those securities under the Securities Act of 1933 in making re-offers and sales by it of certificates. Certificate holders should consult their legal advisers as to the consequences of being deemed an “underwriter.” Underwriters and agents participating in the distribution of the certificates, and their affiliates, may engage in transactions with and perform services for Citigroup or its affiliates in the ordinary course of business. Legal opinions Legal opinions will be delivered for CMSI and Citigroup by Michael S. Zuckert, as General Counsel, Finance and Capital Markets of Citigroup, and for the Underwriters by Cadwalader, Wickersham & Taft LLP, New York, New York. Mr. Zuckert owns or has the right to acquire less than 0.01% of the outstanding common stock of Citigroup. Cadwalader, Wickersham & Taft LLP will deliver opinions on ERISA and federal income tax matters for CMSI. Additional SEC filings All documents subsequently filed with the SEC by CMSI pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, prior to the termination of the offering of the certificates, are incorporated by reference into this prospectus. 41 Appendix—Detailed description of the mortgage loans The following tables give additional information about the mortgage loans as of the cut-off date. The mortgage loans actually included in the Trust may differ from their description below, but the differences will not be material. Years of origination Pool I loans Pool II loans Combined Year originated Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 2006 107 $50,420,525 15 $8,915,169 122 $59,335,694 2007 2,854 869,166,378 84 23,175,319 2,938 892,341,696 Total 2,961 $919,586,903 99 $32,090,488 3,060 $951,677,391 Types of dwellings Pool I loans Pool II loans Combined Type of dwellings Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Detached house 2,283 $731,944,058 81 $26,430,768 2,364 $758,374,826 2 to 4 family 293 88,744,272 6 1,808,742 299 90,553,014 Townhouse 134 31,237,961 4 858,101 138 32,096,062 Condominium (one to four stories) 185 47,550,389 6 2,259,071 191 49,809,460 Condominium (over four stories) 40 12,435,431 1 613,806 41 13,049,237 Cooperative 26 7,674,792 1 120,000 27 7,794,792 Total 2,961 $919,586,903 99 $32,090,488 3,060 $951,677,391 Number of units in dwellings Pool I loans Pool II loans Combined Type Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 1-family 2,668 $830,842,631 93 $30,281,746 2,761 $861,124,376 2-family 243 71,320,614 4 1,174,557 247 72,495,171 3-family 28 9,936,087 2 634,185 30 10,570,272 4-family 22 7,487,571 0 0 22 7,487,571 Total 2,961 $919,586,903 99 $32,090,488 3,060 $951,677,391 42 Size of loans Pool I loans Pool II loans Combined Principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance $149,999 and under 547 $58,731,267 34 $3,526,881 581 $62,258,148 $150,000 through $199,999 418 73,621,387 9 1,553,196 427 75,174,583 $200,000 through $249,999 408 91,285,908 7 1,643,150 415 92,929,059 $250,000 through $299,999 308 84,720,902 6 1,578,973 314 86,299,875 $300,000 through $349,999 278 90,232,170 7 2,251,067 285 92,483,237 $350,000 through $399,999 206 77,011,563 4 1,491,728 210 78,503,291 $400,000 through $449,999 199 83,804,112 4 1,698,556 203 85,502,667 $450,000 through $499,999 176 84,033,426 5 2,424,209 181 86,457,635 $500,000 through $549,999 118 61,975,352 5 2,566,497 123 64,541,849 $550,000 through $599,999 91 52,448,555 4 2,260,053 95 54,708,608 $600,000 through $649,999 72 44,778,062 7 4,424,566 79 49,202,630 $650,000 through $699,999 39 26,055,368 0 0 39 26,055,368 $700,000 through $749,999 17 12,424,956 0 0 17 12,424,956 $750,000 through $799,999 22 17,087,937 0 0 22 17,087,937 $800,000 through $849,999 7 5,752,849 1 801,206 8 6,554,055 $850,000 through $899,999 10 8,695,900 1 890,571 11 9,586,470 $900,000 through $949,999 13 12,014,162 1 936,973 14 12,951,135 $950,000 through $999,999 17 16,730,513 3 2,926,698 20 19,657,210 $1,000,000 and over 15 18,182,514 1 1,116,164 16 19,298,678 Total 2,961 $919,586,903 99 $32,090,488 3,060 $951,677,391 Distribution by interest rates Pool I loans Pool II loans Combined Interest rate Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 5.375% – 5.500% 0 $0 1 $124,160 1 $124,160 5.501% – 6.000% 66 23,278,902 55 19,470,221 121 42,749,122 6.001% – 6.500% 1,588 518,242,747 40 11,555,474 1,628 529,798,221 6.501% – 7.000% 1,063 314,113,892 3 940,633 1,066 315,054,526 7.001% – 7.500% 152 41,450,738 0 0 152 41,450,738 7.501% – 8.000% 92 22,500,624 0 0 92 22,500,624 Total 2,961 $919,586,903 99 $32,090,488 3,060 $951,677,391 43 Distribution by loan-to-value ratio at origination Pool I loans Pool II loans Combined Loan-to-value ratio Number of loans Aggregate Principal balance Number of loans Aggregate Principal balance Number of loans Aggregate principal balance 65.000% and below 546 $188,031,721 60 $17,580,767 606 $205,612,487 65.001% – 75.000% 622 205,449,772 20 7,567,135 642 213,016,907 75.001% – 80.000% 1,678 497,151,743 18 6,532,807 1,696 503,684,550 80.001% – 85.000% 46 11,488,189 1 409,779 47 11,897,968 85.001% – 90.000% 65 16,167,506 0 0 65 16,167,506 90.001% – 95.000% 4 1,297,972 0 0 4 1,297,972 Total 2,961 $919,586,903 99 $32,090,488 3,060 $951,677,391 Geographic distribution Pool I loans Pool II loans Combined State Number of loans Aggregate principal balance Number of loans Aggregate Principal balance Number of loans Aggregate Principal balance Alabama 10 $2,128,958 0 $0 10 $2,128,958 Alaska 1 492,000 0 0 1 492,000 Arizona 104 32,184,186 3 1,185,418 107 33,369,604 Arkansas 16 3,147,464 0 0 16 3,147,464 California 544 217,038,028 21 8,051,382 565 225,089,410 Colorado 133 36,167,269 0 0 133 36,167,269 Connecticut 53 18,402,822 3 495,232 56 18,898,054 Delaware 10 2,953,688 0 0 10 2,953,688 District of Columbia 7 2,847,989 0 0 7 2,847,989 Florida 207 62,140,236 8 2,745,238 215 64,885,474 Georgia 57 12,147,075 3 1,157,106 60 13,304,181 Hawaii 17 8,429,669 0 0 17 8,429,669 Idaho 14 4,753,999 0 0 14 4,753,999 Illinois 212 59,517,457 4 1,288,061 216 60,805,518 Indiana 24 3,891,083 1 48,700 25 3,939,783 Iowa 16 2,540,708 1 270,019 17 2,810,727 Kansas 14 2,629,395 0 0 14 2,629,395 Kentucky 7 1,610,886 0 0 7 1,610,886 Louisiana 13 1,977,868 3 366,920 16 2,344,787 Maine 17 4,377,317 0 0 17 4,377,317 Maryland 106 37,051,694 4 1,608,839 110 38,660,533 Massachusetts 156 55,662,646 6 1,579,136 162 57,241,782 Michigan 49 10,775,870 0 0 49 10,775,870 Minnesota 101 26,335,103 1 502,265 102 26,837,368 Mississippi 4 734,615 0 0 4 734,615 Missouri 42 7,955,062 1 627,879 43 8,582,941 Montana 8 2,043,006 1 66,774 9 2,109,780 Nebraska 6 744,597 0 0 6 744,597 Nevada 54 14,902,749 0 0 54 14,902,749 44 Pool I loans Pool II loans Combined State Number of loans Aggregate principal balance Number of loans Aggregate Principal balance Number of loans Aggregate Principal balance New Hampshire 19 4,435,410 1 144,501 20 4,579,912 New Jersey 179 62,329,213 3 1,196,591 182 63,525,804 New Mexico 7 1,320,171 2 601,421 9 1,921,592 New York 224 85,178,094 9 3,707,725 233 88,885,819 North Carolina 45 10,743,084 1 496,479 46 11,239,563 Ohio 37 6,083,619 1 51,700 38 6,135,319 Oklahoma 19 2,194,914 1 94,359 20 2,289,273 Oregon 31 9,334,269 3 2,082,168 34 11,416,437 Pennsylvania 47 11,209,952 6 800,530 53 12,010,482 Puerto Rico 10 3,273,690 0 0 10 3,273,690 Rhode Island 15 3,245,497 0 0 15 3,245,497 South Carolina 19 4,320,762 1 99,390 20 4,420,152 South Dakota 3 415,913 1 99,587 4 515,500 Tennessee 15 3,382,626 0 0 15 3,382,626 Texas 88 17,274,222 3 239,347 91 17,513,569 Utah 49 13,675,362 2 914,942 51 14,590,304 Vermont 6 1,748,266 0 0 6 1,748,266 Virginia 71 22,827,790 2 664,469 73 23,492,259 Washington 41 14,451,385 3 904,310 44 15,355,695 West Virginia 1 331,083 0 0 1 331,083 Wisconsin 31 5,916,642 0 0 31 5,916,642 Wyoming 2 311,500 0 0 2 311,500 Total 2,961 $919,586,903 99 $32,090,488 3,060 $951,677,391 Distribution by FICO scores and loan-to-value ratios at origination FICO score Pool I loan-to-value ratio 65.00% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool I loans Below 620 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 620 – 649 0.18 0.53 1.49 0.02 0.16 0.00 2.38 650 – 699 5.25 7.76 17.30 0.64 0.75 0.06 31.77 700 – 749 6.84 8.40 22.29 0.41 0.58 0.05 38.58 750 – 799 7.28 5.40 12.26 0.18 0.25 0.02 25.39 800 and above 0.89 0.25 0.72 0.00 0.01 0.00 1.88 Total 20.45% 22.34% 54.06% 1.25% 1.76% 0.14% 100.00% 45 FICO score Pool II loan-to-value ratio 65.00% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool II loans Below 620 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 620 - 649 0.00 0.00 1.92 0.00 0.00 0.00 1.92 650 - 699 9.05 12.93 8.46 0.00 0.00 0.00 30.44 700 - 749 18.79 3.87 8.45 0.00 0.00 0.00 31.10 750 - 799 26.52 6.78 1.53 1.28 0.00 0.00 36.11 800 and above 0.43 0.00 0.00 0.00 0.00 0.00 0.43 Total 54.78% 23.58% 20.36% 1.28% 0.00% 0.00% 100.00% Percentages shown are of scheduled principal balances of mortgage loans in the referenced pools as of the cut-off date. In calculating the values in the preceding tables, if no FICO score is available for a mortgage loan, the loan is assigned a FICO score of zero. FICO credit scores are used by many mortgage lenders to help assess a borrower's credit-worthiness. The scores are based on computer models developed by third parties that evaluate information from credit reporting bureaus regarding historical patterns of consumer credit behavior in relation to default experience for similar types of borrower profiles. CMSI generally obtains several FICO scores for an individual. For purposes of credit scoring, CMSI selects one of the scores for an individual or multiple borrowers by a proprietary algorithm, which score is the one used to generate the preceding tables. The score so selected may not be the lowest FICO score for the borrowers obligated on a mortgage loan. Examination of FICO scores is only one aspect of CMSI’s loan underwriting procedures, which are described in “Mortgage loan underwriting” in the core prospectus. 46 CORE PROSPECTUS Summary On the closing date, the Sponsor, CitiMortgage, Inc., will set up a common law Trust under New York law as the Issuing Entity. The name of the Trust/Issuing Entity is stated on the cover page of this prospectus, and the
